EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hong Jin Ha on 03/04/2021.
The application has been amended as follows:
in claim 1, on line 9, after the semicolon (;), insert --
an assembling fixing hole (52) integrally formed on an upper edge of a cooking steel plate (36) of the cooking grill plate (30) and including a screw hole (52a);
a smoke discharge hole (54) formed to pass through the cooking steel plate (36) corresponding to the screw hole (52a) of the assembling fixing hole (52) to discharge smoke;
a lower flue (56) separably screw-fastened to the screw hole (52a) of the assembling fixing hole (52); and
an upper flue (58) having a lower part screw-fastened to the lower flue (56) to be separable therefrom and to communicate therewith and an outer circumferential surface with which an upper loading plate (57) is separably coupled--; and
cancel claim 4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose or suggest a roasting device having a cooking grill plate having a smoke discharge hole is formed onto which a flue assembly is attached, onto which an upper loading plate is attached, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 6, 2021